Opinion issued January 29, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00868-CV
                            ———————————
                        ANTHONY WELCH, Appellant
                                         V.
                           FULGHUM, INC., Appellee


                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                    Trial Court Case No. 18-CCV-062505


                          MEMORANDUM OPINION

      Appellant, Anthony Welch, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2